Citation Nr: 0839182	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-05 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1978 to February 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in June 2008.  A transcript of the hearing 
has been associated with the record.


FINDING OF FACT

The veteran does not have bilateral hearing loss disability 
which is due to VA treatment provided in August 1998, in 
which the proximate cause was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the surgery; or due to 
an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 for bilateral hearing loss disability as the result of 
VA treatment in August 1998 have not been met.  38 U.S.C.A. § 
1151 (West 2002 & Supp. 2007); 38 C.F.R. 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in May 2003, prior to the initial adjudication 
of the veteran's claim, explained the evidence necessary to 
support a claim of entitlement to benefits pursuant to § 
1151.  She was invited to identify evidence supportive of her 
claim.  

A May 2005 letter asked the veteran to identify sources of 
treatment and told her how VA would assist her in obtaining 
evidence supportive of her claim.  The evidence of record was 
listed.  The evidence necessary to support a claim of 
entitlement to benefits pursuant to § 1151 was discussed.  

In January 2008 the veteran was advised of the manner in 
which VA determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity during the pendency of her appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  The veteran was afforded the 
opportunity to testify before a Veterans Law Judge.  The 
veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204.  The veteran's claim was 
filed after October 1, 1997.  Under the applicable law, when 
a veteran suffers additional disability as the result of VA 
surgical treatment, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2008).  

For claims filed on or after October 1, 1997, the appellant 
must show that the VA treatment in question resulted in 
additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151 (West 2002).

The veteran essentially argues that her hearing loss was 
caused by overmedication following surgery at a VA facility 
in August 1998.  While the Board has considered the veteran's 
statements, and notes that she is certainly competent to 
report loss of hearing acuity and when it occurred, it finds 
that the question of whether her hearing loss was caused by 
medication administered following surgery is a complex 
medical issue that is beyond the realm of a layman's 
competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  

Having carefully considered the evidence pertaining to the 
veteran's claim, the Board concludes that the legal 
requirements are not met for compensation under 38 U.S.C.A. § 
1151.   The record reflects that the veteran underwent 
bladder surgery in August 1998.  The surgical report 
indicates that there were no complications.  The discharge 
summary notes that the veteran became over-narcotized on the 
second postoperative day and that her patient controlled 
analgesia was removed and oral pain medication was 
substituted.  No complaints of hearing loss are noted in the 
records relating to this surgery.

The Board does note that, prior to the August 1998 surgery, 
the veteran reported having been struck by an automobile as a 
pedestrian in March 1998 and sustaining a concussion.  
Following that incident, she complained of difficulty hearing 
in her left ear.  In May 1998, the veteran underwent VA 
audiological testing, which revealed sloping to mild to 
moderate high frequency sensorineural hearing loss in her 
right ear and sloping to severe high frequency sensorineural 
hearing loss in her left ear.  The provider noted that there 
was significant asymmetry with no reported noise history.  
She indicated that although the veteran had a history of 
significant head trauma to the left side, retrocochlear 
pathology could not be ruled out.  

At her June 2008 hearing, the veteran asserted that her 
hearing loss had been caused by overmedication when she 
underwent VA surgery in 1998.  She denied that any physician 
had told her that her hearing loss was due to medication.  

The evidence of record demonstrates that the legal 
requirements are not met for compensation under 38 U.S.C.A. § 
1151 for disability claimed as due to VA medical treatment in 
August 1998.  Simply put, the record contains no competent 
evidence which tends to substantiate the veteran's 
contentions that she suffered additional disability due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
residuals were not reasonable foreseeable.  Rather, the 
evidence demonstrates that the veteran was diagnosed with 
hearing loss prior to her August 1998 surgery, and does not 
contain evidence that such hearing loss increased as the 
result of medication administered during hospitalization in 
August 1998.  

In the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, the Board concludes that 
compensation under 38 U.S.C.A. § 1151 for additional 
disability as the result of treatment in August 1998 is not 
warranted.  Accordingly, the claim is denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral hearing loss is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


